DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I, Claims 1 – 4 and 11 – 14 in the reply filed on 12/8/2020 is acknowledged. Claims 15 – 18 were added. Claims 5 – 10 and 13 were canceled.

Election/Restrictions
3. 	Newly submitted claims 16 – 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected claims are drawn to a product that can be made by another and materially different process as described in the Requirement for Restriction/Election (mail date 10/8/2020). Claims 16 – 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 1 – 4, 11 – 12 and 14 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
weight ratio. Claims 2-4 and 11-15 are rejected as being dependent on the rejected base claim. 
	
Claim Analysis
6.	Summary of Claim 1:
A pervious concrete composition comprising 

a super-absorbent polymer, present in the range 0.03 - 0.07 wt.% of cement, 

and having a water : cement ratio of 0.35 - 0.50.

 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaku, et al. (JP 2001048621 A as listed on the IDS dated 9/25/2018; Full Machine English Translation Included Herewith).
Regarding claims 1-4, Kosaku et al. teach a water permeable concrete comprising an additive, wherein the additive comprises water absorbing resin and a water soluble resin, wherein the water absorbing resin is selected from crosslinked polyacrylic acid salt wherein the salt is sodium (Claims 1-2, 
Kosaku et al. and the claims differ in that Kosaku et al. do not teach the exact same range of super absorbent polymer as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the superabsorbent polymer (when present in a blending ratio of 50/50 in the additive and the additive is present from 0.1 – 5 parts of cement; the superabsorbent polymer would be present in an amount of 0.05 – 2.5 parts of cement with respect to 100 parts by weight of cement) thereby overlapping the instant claimed range (0.03 to 0.07 wt% for instant claim 1 and 0.045 wt% for instant claim 4) and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05). 


   9.	Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaku, et al. (JP 2001048621 A as listed on the IDS dated 9/25/2018; Full Machine English Translation Included Herewith) in view of Mechtcherine, et al. (“Application of Superabsorbent Polymers (SAP) in Concrete Construction”, 2011, Springer, as listed on the IDS dated 9/25/2018).
 

Kosaku et al. are silent regarding the super absorbent polymer being acrylic acid co-acrylamide.
Mechtcherine, et al. teach superabsorbent polymers as a concrete additive (Abstract) wherein the superabsorbent polymer is acrylic acid co-acrylamide. Mechtcherine, et al. offer the motivation of using the acrylic acid co-acrylamide as the superabsorbent polymer due to its ability to absorbe large amounts of water (Chapter 2, 2.1. Terminology). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the acrylic acid co-acrylamide as the superabsorbent polymer in the composition of Kosaku et al., thereby arriving at the claimed invention.
Regarding claim 15, Kosaku et al. are silent regarding the pervious concrete composition being free of viscosity modifiers.
Mechtcherine, et al. teach concrete compositions free of viscosity modifiers (5.2. Workability of Concrete and Mortar Containing SAP). Mechtcherine, et al. offer the motivation of having concrete compositions free of viscosity modifiers due to the SAP’s ability to improve the viscosity on its own, due to the swollen SAP particles and the pure water binding effect. In light of these benefits, it would have been obvious to someone of ordinary skill in the art to remove the viscosity modifiers in the composition of Kosaku et al., thereby arriving at the claimed invention.

   10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaku, et al. (JP 2001048621 A as listed on the IDS dated 9/25/2018; Full Machine English Translation Included Herewith) in view of Nelson et al. (US PG Pub 2016/0264837 A1).


Kosaku et al. are silent regarding the super absorbent polymer having cross linked acrylate copolymer partially neutralized to the sodium salt.  
Nelson et al. teach cement compositions comprising a swellable synthetic polymer (claim 10) wherein the synthetic polymer is a superabsorbent polymer and wherein Nelson et al. teach a partially neutralized polymer as a functional equivalent to a crosslinked polymer [0015] as disclosed by Kosaku et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill in the art to use the partially neutralized superabsorbent polymer of Nelson et al. in the composition of Kosaku et al., thereby arriving at the claimed invention.
	
11.	Claims 1, 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PG Pub 2010/0285224 A1 as listed on the IDS dated 9/25/2018). 
Regarding claims 1, 3 and 4, Fisher teaches pervious concrete compositions comprising a superabsorbent polymer (Abstract, claims 1 – 3), wherein the superabsorbent polymer is used in the amount of 0.05 wt% - 10 wt% in an admixture (claim 13), wherein the admixture is used in the amount of 0.05 % by weight – 10% by weight based on the cement content [0028], wherein the water to cement ratio is preferred to be 0.45 or below [0009]. 
Fisher and the claims differ in that Fisher does not teach the exact same water: cement ratio or the range of super absorbent polymer as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the W/C ratio taught by Fisher (below 0.45) overlap the instantly claimed W/C ratio (0.35 – 0.50 for instant claim 1 and are substantially close to the 
Regarding claim 15, the preferred embodiments of Fisher do not disclose a viscosity modifier and Fisher is altogether silent on viscosity modifiers, therefore the composition is considered to be free of viscosity modifiers.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PG Pub 2010/0285224 A1 as listed on the IDS dated 9/25/2018) in view of Kosaku, et al. (JP 2001048621 A as listed on the IDS dated 9/25/2018; Full Machine English Translation Included).
Regarding claim 2, Fisher teaches pervious concrete compositions comprising a superabsorbent polymer (Abstract, claims 1 – 3), wherein the polymer is crosslinked [0014].
Fisher is silent regarding the super absorbent polymer being cross-linked sodium polyacrylate. 
Kosaku et al. teach a water permeable concrete comprising an additive, wherein the additive comprises water absorbing resin and a water soluble resin, wherein the water absorbing resin is selected from crosslinked polyacrylic acid salt wherein the salt is sodium (Claims 1-2, [0011]) thereby reading on the crosslinked sodium polyacrylate as required by the instant claims. Kosaku et al. offer the motivation of using crosslinked sodium polyacrylate due to its ability to be readily available and inexpensive [0010]. In light of these benefits, it would have been obvious to one of ordinary skill in the . 

13.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PG Pub 2010/0285224 A1 as listed on the IDS dated 9/25/2018) in view of Kosaku, et al. (JP 2001048621 A as listed on the IDS dated 9/25/2018; Full Machine English Translation Included) and Mechtcherine, et al. (“Application of Superabsorbent Polymers (SAP) in Concrete Construction”, 2011, Springer, as listed on the IDS dated 9/25/2018).
 Regarding claims 11 and 14, Fisher teaches the pervious concrete composition of claim 1 as set forth above and incorporated herein by reference. 
Fisher is silent regarding the superabsorbent polymer being potassium copolymer of acrylic acid. 
Kosaku et al. teach a water permeable concrete comprising an additive, wherein the additive comprises water absorbing resin and a water soluble resin, wherein the water absorbing resin is selected from crosslinked polyacrylic acid salt wherein the salt is sodium or potassium (Claims 1-2, [0011]) thereby reading on the potassium by the instant claim 11. Kosaku et al. offer the motivation of using crosslinked polyacrylate due to its ability to be readily available and inexpensive [0010].
Fisher in view of Kosaku et al. are silent regarding the super absorbent polymer being acrylic acid co-acrylamide.
Mechtcherine, et al. teach superabsorbent polymers as a concrete additive (Abstract) wherein the superabsorbent polymer is acrylic acid co-acrylamide. Mechtcherine, et al. offer the motivation of using the acrylic acid co-acrylamide as the superabsorbent polymer due to its ability to absorbe large amounts of water (Chapter 2, 2.1. Terminology). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the acrylic acid co-acrylamide as the superabsorbent polymer in the composition of Fisher in view of Kosaku et al., thereby arriving at the claimed invention.

   14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PG Pub 2010/0285224 A1 as listed on the IDS dated 9/25/2018) in view of Kosaku, et al. (JP 2001048621 A as listed on the IDS dated 9/25/2018; Full Machine English Translation Included Herewith) and Nelson et al. (US PG Pub 2016/0264837 A1).
Regarding claim 12, Fisher et al. teach the pervious concrete composition of claim 1 as set forth above and incorporated herein by reference. Fisher in view of Kosaku et al. further teach the super absorbent polymer is a copolymer of acrylic acid with a salt, wherein the salt is sodium as set forth above for claim 2.
Fisher in view of Kosaku et al. are silent regarding the super absorbent polymer having cross linked acrylate copolymer partially neutralized to the sodium salt.  
Nelson et al. teach cement compositions comprising a swellable synthetic polymer (claim 10) wherein the synthetic polymer is a superabsorbent polymer and wherein Nelson et al. teach a partially neutralized polymer as a functional equivalent to a crosslinked polymer [0015] as disclosed by Kosaku et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill in the art to use the partially neutralized superabsorbent polymer of Nelson et al. in the composition of Fisher in view of Kosaku et al., thereby arriving at the claimed invention.


Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,884,785 B2. Although the claims at issue are not the scope of the instant claims overlap the scope of the patented claims.

Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.